Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in the application.

Response to Amendment
The applicant amended to fix the specification in paragraph [0057] as indicated in the previous Office Action and the objection to the specification has been withdrawn.
The applicant amended independent claims 1, 15 and 18 to include features similar to “identifying the composite objects comprises: 
selecting a physical object from among the physical objects; 
determining whether another physical object is within a threshold distance of the selected physical object, based on spatial information about the physical objects obtained from a spatial index of the physical objects;
in response to the other physical object being within the threshold distance, adding the other physical object to a composite object including the selected physical object”

Allowable Subject Matter
Claims 1-20 are allowed.

Independent Claims 1, 15 and 18 are distinguished from Burke (6,026,377) in view of Sunday (Dan Sunday, “Bounding Containers,” 2012, http://geomalgorithms.com/a08-_containers.html) because the combination of all limitations in each independent claim, particularly the limitations similar to: “identifying the composite objects comprises: 
selecting a physical object from among the physical objects; 
determining whether another physical object is within a threshold distance of the selected physical object, based on spatial information about the physical objects obtained from a spatial index of the physical objects;
in response to the other physical object being within the threshold distance, adding the other physical object to a composite object including the selected physical object” as recited in the claims and they are allowed.

Claims 2-14 are directly or indirectly dependent from claim 1 and they are allowed.

Claims 16-17 are dependent from claim 15 and they are allowed.

Claims 19-20 are dependent from claim 18 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Witmer (2012/0116678) teaches that “In a method for creating a digital representation of a transportation network, acquired probe traces are refined based on characteristics of the transportation network. Geographic objects associated with the transportation network are identified based on the refined probe traces. A digital geographic network is built based on the refined probe traces and identified geographic objects, and the digital representation of the transportation network is created by linking the identified geographic objects in the digital geographic network.” (Witmer: Abstract) and “The geographic network generation module is further configured to: generate a spatial index for the refined probe traces, the spatial index including a grid having a plurality of grid cells, each grid cell including a representation of a portion of the geographic objects of the transportation network.” (Witmer: [0078]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611